Case 1:18-cr-00152-SPW Document 36 Filed 05/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-152-BLG-SPW
Plaintiff,
ORDER
vs.
STACY KAY DITTY,
Defendant.

 

 

On April 10, 2020 an Administrative Order amending and superseding the
Administrative Order filed on March 27, 2020 was filed by Chief Judge Morris
regarding COVID-19 and the advised precautions to reduce the possibility of
exposure to the virus and slow the spread of the disease. On March 27, 2020 the
President signed into law the CARES Act, H.R. 748. Subject to the Judicial
Conference of the United States finding that “emergency conditions due to the
national emergency declared by the President” will “materially affect the
functioning of either the Federal courts generally or a particular district court of the
United States,” the Chief Judge hereby authorizes “the use of video
teleconferencing, or telephone conferencing if video teleconferencing is not

reasonably available,” for the ten types of criminal procedures enumerated in
1
Case 1:18-cr-00152-SPW Document 36 Filed 05/11/20 Page 2 of 2

Section 15002(b)(1) of the CARES Act. See also The President’s Coronavirus
Guidelines for America, CDC, 2 (2020), (recommending canceling events
involving ten or more people) https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20 coronavirus-guidance_8.5x11_315PM.pdf

Therefore,

IT IS HEREBY ORDERED that the Sentencing Hearing set for Thursday,
May 21, 2020 at 9:30 a.m. is VACATED.

IT IS FURTHER ORDERED that the Sentencing Hearing is RESET for
Thursday, June 18, 2020 at 2:30 p.m.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this _/7” day of May, 2020.

L.. ane Ledgtria,

‘SUSAN P. WATTERS
United States District Judge
